Citation Nr: 0810754	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  97-23 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for low back 
disability for the period prior to September 26, 2003, and 
for a rating in excess of 20 percent beginning on that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to April 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction over the claims folders 
was subsequently returned to the RO in New York, New York.

The veteran provided testimony in support of his appeal at a 
hearing before a Hearing Officer at the New York RO in April 
2000.  A transcript of the hearing is of record.

When this issue was most recently before the Board March 
2006, it was remanded for further development.

The Board notes that the veteran was scheduled for a Travel 
Board hearing in May 2005.  The record reflects that he was 
properly notified of the hearing but failed to appear without 
explanation.  He has not requested that the hearing be 
rescheduled.   Therefore, his request for such a hearing is 
considered withdrawn.


FINDINGS OF FACT

1.  Throughout the period of this claim, the veteran's 
service-connected low back disability has been manifested by 
limitation of motion that most nearly approximates moderate.

2.  The low back disability is not productive of 
incapacitating episodes; muscle spasm on extreme forward 
bending; loss of lateral spine motion, unilateral, in a 
standing position; intervertebral disc syndrome; or 
limitation of forward flexion to 30 degrees or less.

CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for low back 
disability during the period of this claim prior to September 
26, 2003, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292 (2003).

2.  The criteria for a rating in excess of 20 percent for low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In the case at hand, the veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that he submit any pertinent 
evidence in his possession, by letter mailed in April 2006.  
Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in a 
September 2007 supplemental statement of the  case which was 
mailed to the veteran the following month.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had VCAA notice been provided at an earlier 
time.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity and provide examples of the types of 
medical and lay evidence that the claimant should submit or 
identify.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The Board finds that the veteran is not prejudiced 
by receiving only general notice at the outset of his claim 
process because he was subsequently advised of the specific 
diagnostic code criteria.  Moreover, the April 2006 letter 
informed him of specific types of evidence that he should 
submit or identify to substantiate his claim, to include 
statements from employers addressing the impact of the 
disability on his employment and statements from persons with 
knowledge of how the disability has affected him.  Moreover, 
to the extent that the notice provided in this case is deemed 
insufficient, the veteran and his representative have shown 
actual knowledge of what is required to substantiate his 
claim.  Specifically, the veteran has participated in the 
appeals process and presented written statements as well as 
testimony at his personal hearing in April 2000, explaining 
how his service-connected disability has worsened.  Hence, he 
has demonstrated his understanding of the evidence needed to 
substantiate his claim.  Moreover, the argument presented by 
his representative certainly evidences actual knowledge of 
what is required to substantiate this claim.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  As discussed in detail below, a 
VA neurological examination is needed to substantiate the 
veteran's entitlement to a separate compensable rating for 
neurological impairment, but no such examination was 
performed because of the veteran's failure to cooperate.  The 
Board is aware of no other evidence that could be obtained to 
substantiate the claim.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.   With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

Under the interim revised criteria of Diagnostic Code 5293, 
effective on September 23, 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  

A 10 percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months and a 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks, but less than 4 weeks, 
during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A maximum 60 percent evaluation is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Under the criteria effective on September 26, 2003, 
lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the general rating formula for 
rating diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2007).  

Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective on September 26, 2003, with 
or without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  

A 10 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or if there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine to 30 degrees 
or less; or for favorable ankylosis of the entire 
thoracolumbar spine.  

Notes following the diagnostic criteria indicate that for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 240 degrees.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Service connection for lumbosacral strain, effective June 21, 
1985, was granted in an August 1986 rating decision, which 
also assigned a 20 percent rating under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5295, for lumbosacral strain.  Subsequently, 
the veteran submitted a statement in which he asked that his 
lumbosacral strain be re-evaluated.  An August 1988 rating 
decision reduced the veteran's disability rating to 
noncompensable.  Thereafter, in October 1996, the veteran 
again asked that his lumbosacral strain be re-evaluated.  In 
the May 1997 rating decision currently on appeal, his low 
back disability was assigned a 10 percent disability rating, 
effective October 25, 1996.  During the pendency of this 
claim, the originating agency issued a supplemental statement 
of the case in February 2004, increasing the disability 
rating to 20 percent disabling, effective September 26, 2003. 

As a preliminary matter, the Board notes that the veteran has 
not alleged and the record does not show that the veteran has 
been diagnosed with intervertebral disc syndrome or has 
experienced any incapacitating episodes requiring bedrest 
prescribed by a physician.  Therefore, he is not entitled to 
an increased rating under Diagnostic Code 5293 (2003) or 5243 
(2007).  

In response to his initial claim for an increased rating, the 
veteran was provided a VA examination in January 1997.  He 
complained of chronic lower back pain with occasional 
radiation to the right leg.  In terms of range of motion the 
veteran's flexion was to 60 degrees, extension to 10 degrees, 
left lateral flexion to 20 degrees, right lateral flexion to 
20 degrees, and bilateral rotation to 25 degrees.  Straight 
leg raising (SLR) testing was to 80 degrees on the right and 
85 degrees on the left.  

The veteran was again afforded a VA examination in December 
1997.  He complained of severe lower back pain which radiated 
to his right lower extremity.  The pain was more severe at 
certain times and he had undergone physical therapy in an 
attempt to alleviate the pain.  He presented at the 
examination with a lumbosacral corset which he stated helped 
support his back.  Examination showed no evidence of muscular 
spasm of the lumbar area.  Range of motion testing revealed 
forward flexion to10 to 15 degrees, lateral flexion 
bilaterally to 5 to 10 degrees, extension to 0 degrees, and 
SLR bilaterally to 5 to 10 degrees.  The veteran explained to 
the examiner that he was in so much pain that he could not 
perform range of motion testing.  The Board notes that this 
examiner did not identify objective evidence of pain or 
otherwise substantiate that the results of the range of 
motion testing are valid.  Significantly, no muscle spasm or 
deformity was noted.  A neurological consultation and EMG 
were ordered but the veteran failed to report for the 
examinations.  

In June 2000 the veteran again presented for a VA 
examination.  Percussion tenderness over the paraspinal 
muscles of the lumbar spine area was noted.  There was mild 
weakness of the right supraspinatus infraspinatus muscles.  
The pertinent diagnosis was low back pain syndrome.  

The Board is willing to concede on the basis of the foregoing 
evidence that the veteran had moderate limitation of motion 
of the lumbosacral spine during the period of this claim 
prior to September 26, 2003.  Accordingly, a 20 percent 
rating is warranted during that period also.  

On VA physical examination in September 2003 the veteran 
complained of chronic low back pain which manifested as a 
pulling, aching, and sharp feeling in his low back.  He 
reported experiencing flare-ups of variable severity which he 
alleviated with rest.  He also complained of intermittent 
bilateral lower extremity numbness.  He again noted use of a 
lumbosacral corset and reported that the maximum distance he 
could walk was one-quarter mile.  In terms of employment he 
noted that he was a superintendent and his back pain caused 
no aggravation with his occupation since he had a handyman 
for physical labor.  On examination his gait was found to be 
stiff and antalgic.  Range of motion was noted as forward 
flexion to 40 degrees with pain at 30 degrees, extension to 5 
degrees with pain, bilateral lateral flexion and extension to 
35 and 30 degrees respectively with pain at the end.  He was 
additionally limited by pain, weakness, and lack of 
endurance.  Tenderness was noted at the bilateral lumbosacral 
paraspinals.  The diagnosis was mechanical low back pain 
syndrome.  An X-ray study of the spine, completed in 
conjunction with the VA examination, revealed hyperlordosis; 
within normal limits otherwise.  

The RO granted an increased evaluation of 20 percent under 
the criteria which became effective September 26, 2003, based 
on the finding on the September 26, 2003 VA examination of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.  

The veteran was again afforded a VA examination in December 
2006.  He reiterated his previous symptoms and noted 
occasional use of a cane to aid with walking.  In terms of 
employment, he indicated that he had been unemployed for one 
year because he could not complete his responsibilities as a 
superintendent due to his lower back pain.  Range of motion 
testing showed forward flexion to 40 degrees with pain at 35 
degrees, extension to 10 degrees with pain at 5 degrees, left 
and right lateral flexion was within normal limits 
bilaterally but he did experience pain at 30 degrees, left 
and right lateral rotation was within normal limits 
bilaterally but again he experienced pain at 30 degrees.  He 
was additionally limited by pain, weakness, and lack of 
endurance.  Tenderness was noted at the area of the bilateral 
lumbosacral paraspinals but no spasms or weakness was 
indicated.  Guarding of the spine was found to be severe but 
did not result in an abnormal gait.  The diagnosis was 
chronic L5-S1 spondylolisthesis.    

With respect to whether a rating in excess of 20 percent is 
warranted under the former or current criteria, the Board 
notes that there is no objective evidence of intervertebral 
disc syndrome due to the disability.  In addition, almost all 
of the medical evidence shows that forward flexion of the 
veteran's thoracolumbar spine is not limited to 30 degrees or 
less and that he does not have more than moderate limitation 
of motion of the lumbar spine, even when all pertinent 
disability factors are considered.  The Board acknowledges 
that the findings on range of motion testing in December 1997 
are consistent with severe limitation of motion.  However, on 
that examination, the examiner found that there was no 
deformity or muscle spasm.  In addition, he did not identify 
any objective evidence of pain.  In view of the range of 
motion demonstrated at the January 1997 examination, the 
absence of objective evidence to substantiate the amount of 
limitation of motion the veteran attributed to pain at the 
December 1997 examination and the absence of any other 
earlier or later objective evidence of limitation of motion 
that comes close to that claimed by the veteran at the 
December 1997 examination, the Board has not found the 
December 1997 VA examination report to be sufficiently 
probative to warrant a higher rating.

In addition, the medical evidence does not show listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion or 
ankylosis of the lumbar spine.  

With respect to the veteran's complaints of neurological 
impairment resulting from his low back disability, the Board 
notes that VA neurological examinations have been scheduled 
on multiple occasions to determine whether the veteran 
suffers from a neurological impairment resulting from his low 
back disability.  The veteran has repeatedly failed to report 
for scheduled examinations.  The Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Due to the veteran's 
failure to report for the VA neurological examinations, the 
Board must therefore conclude that any further attempt to 
obtain a VA neurological examination in this case would be 
futile and thus the veteran is not entitled to a separate 
rating for a neurological abnormality.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent, but 
has found none.  Consideration has been given to assigning a 
staged rating; however, at no time during the period in 
question has the disability warranted more than a 20 percent 
rating.  See Hart v. Mansfield, 21 Vet. App. 505; Fenderson 
v. West; 12 Vet. App. 119 (1999).  The Board has also 
considered the doctrine of reasonable doubt but has 
determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record does not show that the veteran has 
required frequent hospitalizations for the disability or that 
the manifestations of the disability are in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by a 20 percent rating.  Accordingly, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.


ORDER

The Board having determined that the veteran's low back 
disability warrants a 20 percent rating, but not higher, 
throughout the period of the claim, the appeal is granted to 
this extent and subject to the criteria applicable to the 
payment of monetary benefits.




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


